KAPSNER, Justice,
concurring.
[¶ 15] I concur only because there is no evidence to dispute the ruling of the court. Were there any conflicting evidence, the findings of the district court, which do little more than mirror the statutory language of N.D.C.C. § 25-03.3-13, would be inadequate to sustain the order. Commitment is a judicial function. We know little of the facts relied on by the judge to commit Rubey, except his diagnosis of pedophilia and his failure to participate in treatment.
[¶ 16] DANIEL J. CROTHERS, concurs.